DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“wheel center hole jacking member” in claim 1
“limiting element” in claim 3 and paragraph 10 of the Specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of U.S.C. 112(f), “wheel center hole jacking member” will be interpreted as comprising ‘a base fixed on a driven gear, a limiting block being fixed on a top surface of the base, an umbrella-shaped jacking core being arranged in a middle of the limiting block, an elastic element being arranged between the top of the umbrella-shaped jacking core and the upper portion of the limiting block, and a limiting element being arranged between a middle and/or bottom of the umbrella-shaped jacking core and the limiting block.’ Examiner notes that this interpretation is supported by the originally filed Specification (paragraph 10 and originally filed claim 3).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the output end of the cylinder” and “the output end of the servo motor” in the first paragraph after the preamble. There is insufficient antecedent basis for the limitations in the claim.
Claim 3 recites the limitations “the middle of the limiting block” and “the middle and/or the bottom of the umbrella-shaped jacking core.” There is insufficient antecedent basis for the limitations in the claim.
Claim 4 recites the limitations “the umbrella rod” and “the upper portion of the limiting block.” There is insufficient antecedent basis for the limitations in the claim.
Claim 4 further recites the limitation “the other end of the spring.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “a second end of the spring.”
Claim 5 recites the limitations “the middle portion of the periphery of the umbrella-shaped jacking core” and “the middle portion of the jacking core base.” There is insufficient antecedent basis for the limitations in the claim.
Claim 6 recites the limitation “a limiting block.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘limiting block’ previously set forth in claim 3, or whether Applicant intends to set forth a second ‘limiting block,’ separate and independent from the ‘limiting block’ previously set forth. 
Claim 6 further recites the limitation “the lower portion of the jacking core base.” There is insufficient antecedent basis for the limitation in the claim.
As explained above, limitation “limiting element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the Specification expressly teaches the ‘wheel center hole jacking member’ comprising the ‘limiting element,’ the originally filed Specification does not teach the structure of the ‘limiting element.’ Examiner further notes that the figures do not provide an illustration of the ‘limiting element.’ As explained above, the limitation ‘wheel center hole jacking member’ is being interpreted under 35 U.S.C. 112(f) so as to comprise the ‘limiting element.’ Therefore, because ‘limiting element’ is indefinite, the limitation ‘wheel center hole jacking member’ is also indefinite. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu (Chinese Patent Publication Number CN 2017 10774479.8).
Because Liu is published in Chinese, all citations to Liu will actually cite U.S. Patent Application Publication Number 2019/0063902, which claims priority from Liu.
As to claim 1, Liu teaches a wheel blank discharging position detecting device (abstract), comprising a frame (figure 1, element 1 being the ‘frame’; page 3, paragraph 22), wherein the frame is provided with a clamping system, a detecting system, and a positioning system, the clamping system comprising a cylinder fixed on the frame (figure 1, element 3 being the ‘cylinder’; page 3, paragraph 22), a connecting plate being fixed at an output end of the cylinder (figure 1, element 12 being the ‘connecting plate’; page 3, paragraph 22), a servo moto and a rotating base being fixed on the connecting plate (figure 1, element 10 being the ‘servo motor’ and element 15 being the ‘rotating base’; page 3, paragraph 22), rotating shaft being rotationally connected in the rotating base (figure 1, element 16 being the ‘rotating shaft’; page 3, paragraph 22), an output end of the servo motor being connected with the rotating shaft through belt transmission (figure 1, elements 10 and 16 with elements 12 – 14 being the ‘belt transmission’; page 3, paragraph 22), and a wheel center hole jacking member being fixed on the rotating shaft. As explained above, ‘wheel center hole jacking member’ invokes interpretation under 35 U.S.C. 112(f) so as to comprise a base fixed on a driven gear (figure 1, element 27 being the ‘base’ and element 14 being the ‘driven gear’; page 3, paragraph 22), a limiting block being fixed on a top surface of the base (figure 1, element 28 being the ‘limiting block’; page 3, paragraph 22), an umbrella-shaped jacking core being arranged in a middle of the limiting block (figures 1 and 2, element 34 being the 
As to claim 2, Liu further teaches that the driven gear is fixed on the rotating shaft (figure 1, elements 14 and 16), a power gear is fixed at the output end of the servo motor (figure 1, element 11 being the ‘power gear’ and element 10; page 3, paragraph 22), and the power gear is connected with the driven gear through a driving belt (figure 1, element 13 being the ‘driving belt’ and elements 11 and 14).
As to claim 3, the discussion of claim 1 is incorporated herein.
As to claim 4, Liu teaches that the elastic element comprises a spring sleeve on an umbrella rod of the umbrella-shaped jacking core (figures 1 and 2, elements 30 and 34, wherein lower portion of element 34 is the ‘umbrella rod’), wherein one  end of the spring is abutted against an umbrella cover of the umbrella-shaped jacking core (figures 
As to claim 7, Liu teaches that the detecting system further comprises a servo motor II and a linear guiding rail which are fixed on the frame (figure 1, element 35 being the ‘servo motor II’ and element 37 being the ‘linear guiding rail’; page 3, paragraph 22), wherein the output end of the servo motor II is fixedly connected with a ball screw (figure 1, element 36 being the ‘ball screw’; page 3, paragraph 22), a guiding rail sliding seat is provided on the linear guiding rail (figure 1, element 38 being the ‘guiding rail sliding seat’; page 3, paragraph 22), the ball screw penetrates through a screw nut fixed on the guiding rail sliding seat (figure 1, elements 36 and 38), a sensor bracket is fixed on the screw nut (figure 1, element 44 being the ‘sensor bracket’), and the distance sensor is fixed on the sensor bracket (figure 1, elements 43, 49, and 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 2 above, and further in view of Bavendiek (International Publication Number WO 2012/119791 A1).
As to claim 8, Liu does not teach the device comprising an X-ray detector. Bavendiek teaches a wheel blank discharging position detecting device (abstract), comprising a frame (figure 1, element 1 being the ‘frame’; machine translation, page 5, paragraph 15), wherein the frame is provided with a positioning system comprising a detector arranged on the frame (figure 1, elements 5 and 5’ being the ‘detector’; machine translation, page 5, paragraph 15). Bavendiek further teaches that the detector comprises an X-ray detector (figure 1, element 5’; machine translation, page 5, paragraph 15). It would have been obvious to one skilled in the art to include the X-ray detector of Bavendiek in the device of Liu because Bavendiek teaches that the inclusion and use of an X-ray detector provides the benefit of detecting cracks in the wheel, so as to ensure that the wheel meets required safety specification (machine translation, pages 1 – 2, paragraphs 2 – 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10 am - 7 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726